AMENDMENT AGREEMENT THIS AMENDMENT AGREEMENT, dated as of January 26, 2009 (this “Amendment”), among MERCURY CASUALTY COMPANY (the “Borrower”), MERCURY GENERAL CORPORATION (the “Guarantor”), the various financial institutions parties thereto (collectively, the “Lenders”) and BANK OF AMERICA, N.A., as administrative agent (the “Administrative Agent”).Terms defined in the Credit Agreement (as defined below) are, unless otherwise defined herein or the context otherwise requires, used herein as defined therein. WHEREAS, the Borrower, the Guarantor, the Lenders and the Administrative Agent are parties to that certain Credit Agreement dated as January 2, 2009 (the "Credit Agreement"); WHEREAS, in connection therewith, the Borrower and the Administrative Agent entered into that certain Security Agreement dated as of January 2, 2009 (the "Security Agreement"); and WHEREAS, the Borrower and Bank of America, N.A. are entering into a certain Swap Contract and in the future may enter into additional Swap Contracts with respect to interest under the Credit Agreement and in connection therewith the Borrower has agreed that the obligations under such Swap Contracts shall be secured pursuant to the Security Agreement and the Guarantor has agreed that the Borrower's obligations under such Swap Contracts shall be guaranteed pursuant to Article X of the Credit Agreement; NOW, THEREFORE, in consideration of the premises and for other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the parties hereto agree as follows: SECTION
